Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 1 of 9
Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 2 of 9
Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 3 of 9
Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 4 of 9
Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 5 of 9
Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 6 of 9
Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 7 of 9
Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 8 of 9
Case 9:20-ap-01006-MB   Doc 6 Filed 02/03/20 Entered 02/03/20 15:32:07   Desc
                        Main Document     Page 9 of 9
